DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on 12/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(b) as being anticipated by US 2007/0185517 (Nakano).
. 

    PNG
    media_image1.png
    614
    829
    media_image1.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 102(b) as being anticipated by US 2015/0352007 (Shayle).
6. Shayle discloses an acupuncture needle (intradermal needle 100) comprising a needle body (shaft 20) having a needle tip portion (tip 10) formed at a leading end thereof (FIG. 1A; P0118). The needle has a needle grip (handle 30) attached to a base end portion of the needle body (FIG. 1A; P0118). An outer peripheral edge of a cross-section crossing a longitudinal direction of the needle grip of the acupuncture needle at a middle of the needle grip of the acupuncture needle in the longitudinal direction is ABCDA in clockwise, A and B being opposite to D and C with respect to a neutral axis of the cross-section, respectively, a maximum distance h is among a distance between an outer peripheral edge AB opposite to each other and an outer peripheral edge CD opposite to each other, and a maximum distance H (H>h) is among a distance between an outer peripheral edge AD and an outer peripheral edge BC opposite to each other (annotated FIG. 2A of Shayle; P0125). The needle has a groove portion (groove 33) is provided at the outer peripheral edge AB and/or at the outer peripheral edge CD (FIG. 1C; P0124). 

    PNG
    media_image2.png
    529
    657
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771